ANNUAL INFORMATION FORM (Fiscal Year Ended March 31, CORPORATE OFFICE 8585 Chemin Côte-de-Liesse Saint-Laurent, Québec June 14, 2017 Canada H4T 1G6 TABLE OF CONTENTS 1. CORPORATE STRUCTURE OF CAE 5 1.1 Name, Address and Incorporation. 5 1.2 Inter-corporate Relationships. 5 2. OVERVIEW OF CAE AND THE DEVELOPMENT OF ITS BUSINESS. 5 2.1 Overview 5 2.2 Geographic and Segment Revenues and Locations. 6 2.3 CAE’s Vision. 9 2.4 Our Strategy and Operations. 10 2.5 Industry Overview and Trends. 11 2.6 Research and Development (R&D) 12 2.7 Production and Services. 14 2.8 Specialized Skills and Knowledge. 15 2.9 Competition. 16 2.10 Components. 16 2.11 Intangible Properties. 17 2.12 Cycles. 18 2.13 Environmental liabilities. 18 2.14 Employees. 18 2.15 Foreign Operations. 19 3. DESCRIPTION OF THE BUSINESS SEGMENTS 19 3.1 Civil Aviation Training Solutions. 19 3.2 Civil Market Trends and Outlook. 21 3.3 Defence and Security. 23 3.4 Defence Market Trends and Outlook. 25 3.5 Defence Contracts. 27 3.6 Healthcare. 28 4. RISK FACTORS 32 4.1 Risks relating to the industry. 32 4.2 Risks relating to the Company. 34 4.3 Risks relating to the market 40 5. DIVIDENDS AND DISTRIBUTIONS 42 5.1 Dividends. 42 5.2 Repurchase and cancellation of shares. 42 6. DESCRIPTION OF CAPITAL STRUCTURE 42 7. MARKET FOR SECURITIES 43 7.1 Trading Price and Volume. 43 8. DIRECTORS AND OFFICERS 44 8.1 Name and Occupation. 45 8.2 Cease Trade Orders, Bankruptcies, Penalties or Sanctions. 51 9. TRANSFER AGENT AND REGISTRAR 52 10. AUDIT COMMITTEE. 52 10.1 Mandate. 52 10.2 Membership. 52 11. APPROVAL OF SERVICES 53 12. ADDITIONAL INFORMATION 53 GLOSSARY 55 SCHEDULE A – SUBSIDIARIES AND OTHER INVESTMENTS 56 SCHEDULE B – AUDIT COMMITTEE MANDATE 62 INFORMATION INCORPORATED BY REFERENCE CAE’s Management’s Discussion and Analysis and our Consolidated Financial Statements for the year ended March 31, 2017, and the notes thereto (“Consolidated Financial Statements”) appear in the Annual Report to Shareholders for the year ended March 31, 2017 (“Annual Financial Report”). The Consolidated Financial Statements were prepared in accordance with Part 1 of the CPA Canada Handbook, referred to as IFRS. The information contained in the Management’s Discussion and Analysis and the Consolidated Financial Statements for the year ended March 31, 2017, and the notes thereto, is specifically incorporated by reference into this Annual Information Form (“AIF”).
